Title: To Thomas Jefferson from James Simpson, 29 June 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 29 June 1793. Having last written on 1 June, he now has just enough time to advise by way of the American brig Bacchus, recently released from detention by a Spanish privateer in Algeciras, that the army Muley Suliman sent from Rabat to the province of Shauia has been totally routed by a superior force opposed to its proceeding southward, in consequence of which Suliman returned to Mequinez with no hope for the present of “succeeding to the general command of that unhappy Empire.”
